Citation Nr: 0024511	
Decision Date: 09/14/00    Archive Date: 09/21/00

DOCKET NO.  98-20 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to service connection for gastroesophageal 
reflux disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from August 1986 to October 
1995.

This appeal arises before the Board of Veterans' Appeals 
(Board) from July 1996 rating decision of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the issues on appeal.  The claim 
of entitlement to service connection for a psychiatric 
disability was previously before the Board and was the result 
of a July 1999 remand which sought development of the 
evidence.  That claim is addressed in the remand attached to 
this decision.


FINDINGS OF FACT

1.  There is no competent evidence which shows that the 
veteran had gastroesophageal reflux disease while in service.

2.  There is no competent medical evidence which demonstrates 
that the veteran currently has gastroesophageal reflux 
disease, or that any current gastroesophageal reflux disease 
was incurred in or aggravated by service or is proximately 
due to or the result of any disease or injury incurred in or 
aggravated by service.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
gastroesophageal reflux disease is not well grounded.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  In 
order to establish a "well grounded" claim for service 
connection for a particular disability, the veteran needs to 
provide evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible or meritorious on its own and capable of 
substantiation.  Franko v. Brown, 4 Vet. App. 502, 505 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 (1992); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The three elements of a "well grounded" claim are:  (1) 
evidence of a current disability as provided by medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see 
also 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999).  Where a claim involves issues of medical fact, such 
as medical causation or medical diagnoses, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

In this case, the determinative issues presented by the claim 
are (1) whether the veteran had gastroesophageal reflux 
disease during service; (2) whether she currently has 
gastroesophageal reflux disease; and if so, (3) whether any 
current gastroesophageal reflux disease is etiologically 
related to her service, or is proximately due to or the 
result of any disease or injury incurred in or aggravated by 
service.  The Board concludes that medical evidence is needed 
to lend plausible support for the issues presented by this 
case because they involve questions of medical fact requiring 
medical knowledge or training for their resolution.  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995); see also Layno v. 
Brown, 6 Vet. App. 465, 470 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

Service connection may be established for a current 
disability which has not been clearly shown in service where 
there is a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service is shown.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1999); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  Disability which is proximately 
due to or the result of a disease or injury incurred in or 
aggravated by service will also be service-connected.  
38 C.F.R. § 3.310 (1999).

A review of the veteran's service medical records fails to 
reveal any complaints, treatment, or diagnosis of 
gastroesophageal reflux disease while on active duty.  The 
Board notes that the veteran's September 1995 separation 
examination found her mouth and throat and abdomen and 
viscera examinations to be normal.

A May 1996 VA general medical examination provides a 
diagnosis of gastroesophageal reflux by history.  The 
examiner notes that the diagnosis was presumed upon a history 
provided by the veteran.  The examiner further noted that to 
be sure that the diagnosis was present or not, a complete 
workup was needed, to include upper endoscopy and possibly pH 
monitoring of the esophagus.

However, the Board finds that there is no competent medical 
evidence of record showing that the veteran has 
gastroesophageal reflux disease.  The medical record which 
shows a diagnosis of gastroesophageal reflux disease clearly 
states that it is predicated solely upon the veteran's 
subjective history.  A diagnosis based upon subjective 
history alone does not demonstrate the presence of a 
disability in the absence of medical findings demonstrating 
the presence of a disability.

As there is no current diagnosis of gastroesophageal reflux 
disease, no record of treatment or complaint of 
gastroesophageal reflux disease in service, and no competent 
medical evidence showing that any current gastroesophageal 
reflux disease is related to the veteran's service, the 
veteran's claim fails to show the required elements of a well 
grounded claim.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).

The Board has thoroughly reviewed the claims file, but finds 
no evidence of a plausible claim.  Since the veteran has not 
met his burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded, it must be denied.

Where a veteran has not met the burden of presenting evidence 
of a well grounded claim, VA has no duty to assist him any 
further in developing facts pertinent to his claim, including 
any further duty to provide her with a medical examination.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992) (where the 
claim was not well grounded, VA was under no duty to provide 
the veteran with an examination).  In fact, the Board is 
prohibited from conducting development in a claim which is 
not well grounded.  Morton v. West, 12 Vet. App. 477 (1999).  
However, where a claim is not well grounded, it is 
incomplete, and depending on the particular facts of the 
case, VA may be obligated under 38 U.S.C.A. § 5103(a) to 
advise the claimant of the evidence needed to complete his 
application, where the veteran has reported other known or 
existing evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995); Epps v. Brown, 9 Vet. App. 341 (1996).  In this case, 
regardless of whether the obligation attached, VA has 
complied with this obligation in the November 1999 statement 
of the case and in the above discussion.

Accordingly, the Board finds that the veteran has not met the 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that her claim of 
entitlement to service connection for gastroesophageal reflux 
disease is well grounded and that claim is therefore denied.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1999).


ORDER

The veteran's claim of entitlement to service connection for 
gastroesophageal reflux disease is denied because it is not 
well grounded.


REMAND

A remand by the Court or the Board confers on the claimant, 
as a matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268 (1998).

In the July 1999 remand, the Board requested a VA examination 
wherein the examiner rendered an opinion as to whether or not 
the veteran's current psychiatric symptomatology was the 
result of substance abuse.  If the psychiatric symptomatology 
was not due to substance abuse, the examiner was instructed 
to provide an opinion as to whether the psychiatric 
symptomatology was present in the veteran's service.

In the July 1999 VA examination report, the examiner stated 
that "a diagnosis of major depression or bipolar disease, in 
the face of severe and continuous alcohol consumption is not 
warranted."  However, the examiner also rendered a diagnosis 
of major depressive disorder.  The Board feels that 
clarification is needed in order to determine whether a 
diagnosis of major depressive disorder (or any other 
psychiatric disorder) is warranted and whether or not that 
disorder is the result of the veteran's substance abuse.

Accordingly, this case is REMANDED for the following:

1.  The RO should request that the 
examiner who conducted the September 1999 
VA mental disorders examination provide 
an addendum to the examination report.  
If that examiner is not available or 
desires another interview with the 
veteran or a period of observation of the 
veteran, such should be scheduled.  The 
claims folder and a copy of this remand 
should be made available to and be 
reviewed by the examiner.  Specifically 
the examiner should provide the following 
information:

a)  The examiner should perform a 
thorough review of the veteran's 
claims file and medical history and 
should state in the examination 
report that such review has been 
conducted.

b)  The examiner should state 
whether or not the veteran has a 
psychiatric disorder.

c)  The examiner should state 
whether or any psychiatric disorder 
is the result of substance abuse by 
the veteran.

d)  For any psychiatric disorder 
which is determined not to be the 
result of substance abuse, the 
examiner should provide an opinion 
as to whether it is as likely as not 
that the psychiatric disorder was 
present in service.  In providing an 
opinion as to the likelihood of the 
existence of a mental disorder not 
due to substance abuse in service, 
it is most useful to the Board if 
the examiner classifies the 
likelihood of relationship as 
"definitely," "more likely than 
not," "as likely as not," "more 
likely not," or "definitely not."

2.  The RO should review the claims 
folder and ensure that all of the 
development action has been conducted and 
completed in full.  Specific attention is 
directed to the examination report.  The 
Court has held that, if the requested 
examination does not include adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999) (if the examination report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes).  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

3.  Following completion of the 
foregoing, the RO should review the issue 
on appeal.  If the decision remains 
adverse to the veteran, in whole or in 
part, she and her representative should 
be furnished a supplemental statement of 
the case and afforded the applicable 
period of time within which to respond.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim.  The veteran is hereby informed that failure 
to report for a scheduled examination or failure to cooperate 
with any requested development may have an adverse effect 
upon her claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 


